Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 1 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 2 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 3 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 4 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 5 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 6 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 7 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 8 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                     Page 9 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 10 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 11 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 12 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 13 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 14 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 15 of 16
Case 19-05769   Doc 21-2   Filed 05/07/19 Entered 05/07/19 16:06:54   Desc Exhibit
                                    Page 16 of 16
